Title: Friday Octr. 31st.
From: Adams, John Quincy
To: 


       Dined at Mr. Vaughan’s: in the evening we went to the Drury Lane Theatre, where Isabella, or the Fatal marriage and the Irish Widow, were represented. Mrs. Siddons; supposed to be the first Tragick performer in Europe, play’d the part of Isabella. A young Lady, in the next Box to where we were, was so much affected by it as to be near fainting and was carried out. I am told that every Night Mrs. Siddons performs; this happens, to some persons. I never heard of anything like it, in France: Whether this proves there is more Sensibility here, that the Tragedies are deeper, or that they are better performed, is a problem. Perhaps all those Reason’s may be given.
      